DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 08, 2021 has been entered. Claims 1-9, 11-19 and 21-24 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11, 12, 18, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endres [US 20160327868 A1] in view of Maul [US 20150355555 A1].
As per Claims 1 and 22, Endres teaches an optical system (See fig. 24), comprising: 

a first facet mirror 6;
a second facet mirror 7 disposed downstream of the first facet mirror along the path; and
a condenser mirror 48; and
a projection optical unit 10 configured to image a first object 12 in the object plane onto a second object 19 in an image plane 18,
wherein:
the image plane is a first distance from the object plane; the condenser mirror a second distance from the object plane; and the projection optical unit is configured to image in an anamorphic fashion (See fig. 24 and 37, Para 142, see also paras such as 150 and 156).
Endres does not explicitly teach the second distance is greater than the first distance.
Maul teaches the beam forming mirror 39 causes an exit pupil of the illumination optical unit 4 to lie more than 5 m in front of the object field 5 in the illumination beam path. Alternatively, it is possible to obtain a position of the exit pupil of the illumination optical unit 4 at infinity, i.e. it is possible to obtain telecentricity of the illumination optical unit, or a position of the exit pupil the illumination beam path behind the object field 5, i.e. in the imaging beam path of the projection optical unit 10 downstream (See fig. 1, Para 64, wherein the second distance is set at a predetermined distance). 

As per Claim 2, Endres in view of Maul teaches the optical system of claim 1.
Endres further disclosed wherein the condenser mirror is in the path between the second mirror and the object plane (See fig. 24).
As per Claims 4 and 5, Endres in view of Maul teaches the optical system of claim 1.
Maul futher teaches the beam forming mirror 39 causes an exit pupil of the illumination optical unit 4 to lie more than 5 m in front of the object field 5 in the illumination beam path. Alternatively, it is possible to obtain a position of the exit pupil of the illumination optical unit 4 at infinity, i.e. it is possible to obtain telecentricity of the illumination optical unit, or a position of the exit pupil the illumination beam path behind the object field 5, i.e. in the imaging beam path of the projection optical unit 10 downstream (See fig. 1, Para 64, wherein the second distance is set at a predetermined distance).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the projection system as claimed in order to improve the quality of transferred image.
As per Claim 6, Endres in view of Maul teaches the optical system of claim 1.
Endres further disclosed wherein: the second facet mirror comprises a pupil facet mirror; the pupil facet mirror comprises a plurality of pupil facets; a totality of the pupil facets has a smallest elliptical edge curve enveloping the pupil facets; the smallest

As per Claim 8, Endres in view of Maul teaches the optical system of claim 1, wherein: a footprint on the second facet mirror has an envelope with a first aspect ratio; the projection optical unit has an entrance pupil with a second aspect ratio; and the first aspect ratio is not the same as the second aspect ratio.
As per Claim 9, Endres in view of Maul teaches the optical system of claim 1.
Endres further disclosed wherein a footprint on the second facet mirror has a non-elliptical shape (See fig. 9 and 11).
As per Claim 11, Endres in view of Maul teaches the optical system of claim 1.
Endres further disclosed wherein the projection optical unit has a mechanically inaccessible entrance pupil (Para 15).
As per Claim 12, Endres in view of Maul teaches the optical system of claim 13.
Endres further disclosed wherein the second facet mirror is tilted relative to the first facet mirror so that an average folding angle ,phi..sub.MM2 is from 20.degree. to 35.degree. (Para 115).
As per Claim 18, Endres in view of Maul teaches the optical system of claim 1.
Endres further disclosed wherein the first object comprises a reticle, and the second object comprises a wafer19 (See fig. 24).
As per Claim 19, Endres in view of Maul teaches an apparatus, comprising: an optical system according to claim 1.
Endres further disclosed wherein the apparatus is a microlithographic projection exposure apparatus (See fig. 24).
As per Claim 21, Endres in view of Maul teaches the optical system of claim 1.
Endres further disclosed wherein at least a portion of the illumination radiation enters the illumination optical unit with a vector directed away from object plane (See fig. 24).
As per Claim 23, Endres in view of Maul teaches the optical system of claim 22.
Endres further disclosed wherein at least a portion of the illumination radiation enters the illumination optical unit with a vector directed away from object plane (See fig. 24).
As per Claim 24, Endres teaches an optical system (See fig. 24), comprising:
an illumination optical unit 11 configured to guide illumination radiation along a path to an object plane 9, the illumination optical unit comprising:
a first facet mirror 6;
a second facet mirror 7 disposed downstream of the first facet mirror along the path; and
a condenser mirror 48; and
a projection optical unit 10 configured to image a first object 12 in the object plane onto a second object 19 in an image plane, wherein:
the image plane is a first distance from the object plane;
the condenser mirror a second distance from the object plane; and at least a portion of the illumination radiation enters the illumination optical unit with a vector directed away from object plane (See fig. 24, Para 142).
Endres does not explicitly teach the second distance is greater than the first distance.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the illumination system as claimed in order to improve the quality of transferred image.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endres in view of Maul as applied in claim 1 above, further in view of Mann et al. [US 20130063716 A1].
As per Claim 3, Endres in view of Maul teaches the optical system of claim 1.
Endres in view of Maul does not explicitly teach wherein the condenser mirror comprises a toric mirror.
Mann teaches condenser mirror comprises a toric mirror (See fig. 1, Para 40).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a toric mirror as claimed in order to improve illumination of the patterning object.


Claims 7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endres in view of Maul as applied in claim 1 above, further in view of Schultz et al. [US 20040140440 Al, hereafter Schultz].
As per Claims 7, 14 and 17, Endres in view of Maul teaches the optical system of claim 6.
Endres in view of Maul does not explicitly teach wherein, for at least a subset of the pupil facets, the pupil facets comprise different refractive powers in a tangential direction and a sagittal direction.
Schultz teaches since the manufacture of field raster elements with a high aspect ratio of 20:1, for example, is difficult, in order to reduce the aspect ratio of field raster elements, it can be of advantage that these raster elements are of astigmatic shape.
The secondary light sources are thus broken down into tangential and sagittal secondary sources, which lie in the tangential and sagittal diaphragm planes (Para 58).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a pupil facets as claimed in order to improve illumination of the patterning object.
As per Claim 15, Endres in view of Maul teaches the optical system of claim 14.
Maul further disclosed it suffices for the respective pupil facets 28 to be situated in the region of the intermediate focus image such that, in particular, the intermediate focus image lies completely on the pupil facet 28. It may also be sufficient for e.g. 95% of the illumination light energy of an illumination channel to fall on the respective pupil facet 28, i.e. if a small part of the intermediate focus image does not lie on the pupil facet 28 (Para 69).

As per Claim 16, Endres in view of Maul teaches the optical system of claim 14.
Endres further disclosed wherein the transmission optical unit comprises a mirror (See fig. 24).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 08, 2021 have been fully considered but they are not persuasive. 
In the remark section regarding claim 1, Applicant argued that applied prior art to Endres did not disclose a projection optical unit that is configured to image in an anamorphic fashion. 
The Examiner respectfully disagrees. Endres, see for example [0072] and [0081], disclosed that the anamorphic projection optical unit 10 leads to the sub-pupil regions 30 being elliptically distorted in the exit pupil of the projection optical unit and having a greater extent in the y-direction than in the x-direction.

The Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner also would like to note that the proposed combination of the teachings is not about the benefit of positioning the light source relative to the projection optical system. It is rather for the teaching of positioning a beam forming mirror 39 in a lithographic system at a suggested distance from the object plane, to form the illumination system with exit pupil that is telecentric or virtually telecentric, such that to transfer an image with improved quality.
Applicant also inquired about as to what “projection system” mean in the reasoning for the combined teaching of Endres and Maul. 
In the paragraph of the reasoning, the phrase “projection system” was to mean, projection lithographic system. The Examiner would like to apologize, if that created any confusion to the Applicant. 
Regarding, dependent claim 21, Applicant argued that the Examiner did not give proper consideration to the fact that the combined references show opposing information with respect to the language recited in claim 21, wherein Figure 1 of Maul 
The Examiner respectfully disagrees. The Examiner did not bring the Maul reference in to the proposed combined teaching to show that the illumination radiation enters the illumination optical unit with a vector pointed toward the object plane. Therefore, Applicant’s argument on the above points is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882